Title: To Benjamin Franklin from Peter and Michael Collinson, 14 July 1767
From: Collinson, Peter,Collinson, Michael
To: Franklin, Benjamin


Mill Hill Tuesday 14: July 1767
P Collinson and Son’s Respects to their Good Friend Benn: Franklin Request the favour to Enjoye His company at Mill-Hill any  Day this Week that it Suites Him: to Make his Stay more Agreeable—I have by this Post requested the like favour, of Doct. Solander. I hope you Two Gentlemen will Concert Measures, to Come together, but if that can’t conveniently Be; pray Come your Self. The Stage comes every Day from the Bull Inn Holbourn near St. Andrews Church.